Citation Nr: 1131697	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for separation of the left acromioclavicular joint, status post resection distal clavicle.

2.  Entitlement to a compensable rating for bilateral inguinal hernia, postoperative.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1992 to December 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2011, the Veteran presented testimony at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By a February 1996 rating decision, the RO granted service connection for a left shoulder injury and assigned a 10 percent evaluation, effective December 1996.  The RO also granted service connection for bilateral inguinal hernia, and assigned a noncompensable rating, effective December 1996.  In December 2008 the Veteran submitted claims for increased ratings.  A March 2009 rating decision denied the Veteran's claims for increased ratings, and the Veteran appealed.

In February 2009, the Veteran was scheduled for a VA examination; however, he failed to report for the examination.  During his January 2011 Board hearing, the Veteran stated that at the time of the hearing he was in the middle of moving, and did not recall receiving the notice of the examination.  The Veteran also testified that since the March 2009 rating decision, his disabilities had worsened.  Particularly, the Veteran stated that he had additional surgery on his left shoulder since the last rating decision.  Further the Veteran testified that he experienced flare-ups of pain associated with his hernias.  At the Board hearing, the Veteran expressed a willingness to report for an examination.  See Transcript on page 8.  As such, the Board has determined that the Veteran should be afforded another opportunity to be examined to determine the current degree of severity of his left shoulder and bilateral inguinal hernia disabilities.  

Additionally, the Veteran testified that he saw a private physician for his left shoulder disability.  At the Board hearing, the Veteran stated he would submit the records; however, these records have not been submitted.  Since the claims are being remanded for VA examinations, the originating agency should obtain any outstanding records pertaining to treatment of the Veteran's disabilities during the rating period.  (The Veteran can also submit the private medical records himself.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's left shoulder and bilateral inguinal hernia disabilities during the rating period on appeal, including any operative reports pertaining to the left shoulder disability.  The Veteran may submit these records himself.

2.  After the outstanding records are received, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination to ascertain the current severity and manifestations of his service-connected left shoulder disability.  Notice of this examination should be sent to the Salem, Virginia, address set forth in the January 2011 video conference hearing transcript.  The examiner is to conduct all necessary testing and evaluation needed to evaluate the nature and extent of this disorder, including range of motion studies.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating his complaints and findings to the disability.  A complete rationale must be provided for any opinion offered.  

a.  The examiner must determine whether the affected joint causes weakened movement, excess fatigability, or incoordination attributable to the service connected disability.  If so, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

b.  The examiner should express an opinion whether pain significantly limits functional ability during flare-ups or when the left shoulder is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

3.  The RO/AMC should also arrange for the Veteran to be scheduled for a VA examination to ascertain the current severity and manifestations of his service-connected bilateral inguinal hernia.  Notice of this examination should be sent to the Salem, Virginia, address set forth in the January 2011 video conference hearing transcript.  The examiner is to conduct all necessary testing and evaluation needed to evaluate the nature and extent of this disorder.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating his complaints and findings to the disability.  A complete rationale must be provided for any opinion offered.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  Then, the RO/AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

